AO 245 SOR (Rev. 09/11) Judgment in a Criminal Case
Sheet 1 (NOTE: Identify Changes with Asterisks (*))

UNITED STATES DISTRICT COURT

Northern District of lowa

 

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
v.
MARK ALLAN LEMBO Case Number: 0862 2:16CR01039-001
USM Number: 16862-029
Date of Original Judgment: February 22, 2017 Brian Dean Johnson
(Or Date of Last Amended Judgment) Defendant’s Attorney

THE DEFENDANT:
[X] pleaded guilty to count(s) _1 of the Information filed on October 31, 2016

 

[_] pleaded nolo contendere to count(s)
which was accepted by the court.

[_] was found guilty on count(s)
after a plea of not guilty.

 

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §§ 841(a)(1) Possession With Intent to Distribute 50 Grams or More 08/13/2016 1
and 841(b)(1)(B) of a Mixture Containing Methamphetamine Which
Contained 5 Grams or More of Actual (Pure)
Methamphetamine
The defendant is sentenced as provided in pages 2 6 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
[_] The defendant has been found not guilty on count(s)

 

[_] Count(s) [-] is [_] are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

\
June 9, 2021 Sf
Date of Imposition ar ]

WV
a
Signature of Judge V

Leonard T. Strand
Chief United States District Court Judge

 

Name and Title of Judge
ols | 2)
[

Date

Case 2:16-cr-01039-LTS-MAR Document 62 Filed 06/09/21 Page 1 of 6
AO 245 SOR (Rev. 09/11) Judgment in a Criminal Case
Sheet 2— Imprisonment (NOTE: Identify Changes with Asterisks (*))

Judgment— Page _2—(iof CG
DEFENDANT: MARK ALLAN LEMBO
CASENUMBER: 0862 2:16CR01039-001

IMPRISONMENT

(X] The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: *151 months on Count 1 of the Information.

X| The court makes the following recommendations to the Bureau of Prisons:
That the defendant be designated to a Bureau of Prisons facility in Oxford, Wisconsin, or as close to the defendant’s family
as possible, commensurate with the defendant’s security and custody classification needs.

That the defendant participate in the Bureau of Prisons’ 500-Hour Comprehensive Residential Drug Abuse Treatment
Program or an alternate substance abuse treatment program.

The defendant is remanded to the custody of the United States Marshal.
The defendant shall surrender to the United States Marshal for this district:

[| at [] am. [J pm. on

[-] as notified by the United States Marshal.

L) &

 

[_] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[] before 2 p.m. on
[] as notified by the United States Marshal.
(_] _asnotified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

Case 2:16-cr-01039-LTS-MAR Document 62 Filed 06/09/21 Page 2 of 6
AO 245 SOR (Rev. 09/11) Judgment in a Criminal Case

 

Sheet 3 — Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment—Page 3 of 6
DEFENDANT: MARK ALLAN LEMBO
CASE NUMBER: 0862 2:16CR01039-001
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of : 4 years on Count 1 of the Information.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state, or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic
drug tests thereafter, as determined by the court.

[_] The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
future substance abuse. (Check, if applicable.)

PX] The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
XX] The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

(_] The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, or is a
student, as directed by the probation officer. (Check, if applicable.)

[_] The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted

of a felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
any contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
criminal record, personal history, or characteristics and shall permit the probation officer to make such notifications and confirm
the defendant’s compliance with such notification requirement.

Case 2:16-cr-01039-LTS-MAR Document 62 Filed 06/09/21 Page 3 of 6
AO 245 SOR (Rev. 09/11) Judgment in a Criminal Case

Sheet 3C — Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment—Page 4 of 6

DEFENDANT: MARK ALLAN LEMBO
CASE NUMBER: 0862 2:16CR01039-001

SPECIAL CONDITIONS OF SUPERVISION

The defendant must comply with the following special conditions as ordered by the Court and implemented by the United States Probation
Office:

1)

2)

3)

4)

5)

6)

The defendant must participate in and successfully complete a program of testing and treatment for substance abuse.

The defendant must not use alcohol and is prohibited from entering any establishment that holds itself out to the public to be
a bar or tavern.

The defendant must participate in a mental health evaluation and/or treatment program. The defendant must take all
medications prescribed to the defendant by a licensed psychiatrist or physician.

The defendant must not be on the premises of any casino during any period of the defendant’s supervision. The defendant
must not participate in any form of gambling, including but not limited to, lotteries, pull-tab cards, card games, on-line
wagering, horse and dog racing, and sports betting.

If not employed at a regular lawful occupation, as deemed appropriate by the United States Probation Office, the defendant
must participate in employment workshops and report, as directed, to the United States Probation Office to provide
verification of daily job search results or other employment related activities. In the event the defendant fails to secure
employment, participate in the employment workshops, or provide verification of daily job search results, the defendant may
be required to perform up to 20 hours of community service per week until employed.

The defendant must submit to a search of the defendant’s person, residence, adjacent structures, office or vehicle, conducted
by a United States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release. Failure to submit to a search may be grounds for revocation.
The defendant must warn any other residents that the residence or vehicle may be subject to searches pursuant to this
condition. This condition may be invoked with or without the assistance of law enforcement, including the United States
Marshals Service.

Upon a finding of a violation of supervision, I understand the Court may: (1) revoke supervision; (2) extend the term of supervision;
and/or (3) modify the condition of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

 

Defendant Date

 

United States Probation Officer/Designated Witness Date

Case 2:16-cr-01039-LTS-MAR Document 62 Filed 06/09/21 Page 4 of 6
AO 245 SOR (Rey. 09/11) Judgment in a Criminal Case

 

Sheet 5 — Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))
Judgment—Page Sf CG
DEFENDANT: MARK ALLAN LEMBO
CASE NUMBER: 0862 2:16CR01039-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6,
Assessment Fine Restitution

TOTALS $ 100 $ 0 $ 0

[_] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination.

[_] The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

if the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ $

 

(_]_ Restitution amount ordered pursuant to plea agreement $

[-] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[_] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

[_] the interest requirement is waived for (_] fine [J restitution.

Cc] the interest requirement for [] fine | [[] restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

Case 2:16-cr-01039-LTS-MAR Document 62 Filed 06/09/21 Page 5 of 6
AO 245 SOR (Rev. 09/11) Judgment in a Criminal Case

 

Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))
Judgment — Page 6 of 6
DEFENDANT: MARK ALLAN LEMBO
CASE NUMBER: 0862 2:16CR01039-001
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A Lump sum payment of $ 100 due immediately, balance due

[-] not later than ,or
TC in accordance with CI Cc, [_] D, [_] E, or C F below; or

B_ [_] Payment to begin immediately (may be combined with [[]C, []D, or [[] F below); or

Cc Cl Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D C] Payment in equal " (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

io]
IO

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (J Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court,

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

oO Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount, and
corresponding payee, if appropriate.

Cl The defendant shall pay the cost of prosecution.
[-] The defendant shall pay the following court cost(s):
{_] The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

Case 2:16-cr-01039-LTS-MAR Document 62 Filed 06/09/21 Page 6 of 6
